Title: To Thomas Jefferson from Amand Koenig, 8 July 1789
From: Koenig, Amand
To: Jefferson, Thomas



[Monsieur]
Strasbourg ce 8. Juillet 1789

Pour me conformer à l’honneur de vos ordres du 29. passé, je viens de Vous expedier par la diligence les articles dont facture d’autre part, s’elevant à 135.₶ 5s. que je Vous serois obligé de faire remettre, comme ci-devant, à Mr. L. N. Prevost, Libraire quay des Augustins. Syntippae Fabulae est le seul livre qui me manque de vôtre notte; je n’ai pu le trouver non plus chez mes confrères. Veuillez vous procurer bonne reception et me croire avec la considération la plus distinguée, Monsieur, Vôtre très humble & très obéissant Serviteur,

A.König

